Citation Nr: 1330158	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-13 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome. 

2.  Entitlement to a rating in excess of 10 percent for service-connected headaches.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1981 to October 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  On September 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, in writing, that he intended to withdraw his appeal seeking service connection for chronic fatigue syndrome.  As such, there is no question of fact or law remaining for the Board in this matter.  

2.  On September 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, in writing, that he intended to withdraw his appeal seeking a rating in excess of 10 percent for service-connected headaches.  As such, there is no question of fact or law remaining for the Board in this matter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic fatigue syndrome have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 10 percent for service-connected headaches have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeals, further discussion of the impact of the VCAA on the matters is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a statement received on September 4, 2013, the Veteran indicated that he was withdrawing his appeal seeking service connection for chronic fatigue, and his appeal seeking a rating in excess of 10 percent for service-connected headaches.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.








ORDER

The appeals are dismissed. 




____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


